DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woelfle et al. (U.S. Pat. 9,309,218).

Regarding claims 17-19: Woelfle et al. teaches 
    PNG
    media_image1.png
    608
    348
    media_image1.png
    Greyscale
(col. 8) which is a 2-oxo-1,3-dioxolane-4-carboxamide of formula (I) where R1 and R3 are H, R2 is an n-valent organic radical which is substituted by n-1 further 2-oxo-1,3-dioxolane-4-carboxamide groups, n is 2 or greater and which have a linear or branched spacer group having a molecular weight of at least 200 g/mol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Putzien et al. (US 2016/0145232) in view of Lammerschop et al. (US 2017/0015883).
Regarding claim 1: Putzien et al. teaches a method of preparing an adhesive (para. 8) comprising introducing a compound having more than one 2-oxo-1,3-dioxolane-4-carboxamide units (para. 42).  
Putzien et al. does not teach the adhesive is a two component adhesive.  However, Lammerschop et al. teaches a two-component adhesive system (para. 1 and 2).  Putzien et al. and Lammerschop et al. are analogous art since they are both concerned with the same field of endeavor, namely cyclic carbonate adhesives.  At the 
Regarding claims 2, 3, and 4: Putzien et al. teaches 
    PNG
    media_image2.png
    208
    336
    media_image2.png
    Greyscale
(para. 42), which is the structure of claimed formula (I) where R1 and R3 are H, and R2 is an n-valent organic radical which is substituted by n-1 further 2-oxo-1,3-dioxolane-4-carboxamide groups, and n is 3.
Regarding claim 5: Putzien et al. teaches n is 3 (see figure above, para. 42).
Regarding claim 6: Putzien et al. teaches a curing agent that is an amine (para. 26) or polyols/alcohols (para. 18).
Regarding claim 7: Putzien et al. teaches 
    PNG
    media_image2.png
    208
    336
    media_image2.png
    Greyscale
(para. 42), which ahs a spacer group having a molecular weight of at least 200.
Regarding claim 8: Putzien et al. teaches the structure shown above (para. 42), which has R2 as a polyether group where A is C3 alkylene and m is 1-6.
Regarding claim 9: Putzien et al. teaches the structure shown above (para. 42) which is of formula (VII).
Regarding claim 10: Putzien et al. teaches an adhesive (para. 8) comprising a compound having more than one 2-oxo-1,3-dioxolane-4-carboxamide units (para. 42) and Putzien et al. teaches a curing agent that is an amine (para. 26) or polyols/alcohols (para. 18).
Putzien et al. does not teach the adhesive is a two component adhesive.  However, Lammerschop et al. teaches a two-component adhesive system (para. 1 and 2).  Putzien et al. and Lammerschop et al. are analogous art since they are both concerned with the same field of endeavor, namely cyclic carbonate adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 2-oxo-1,3-dioxolane-4-carboxamide compound of Putzien et al. in the method 
Regarding claims 11 and 12: While Putzien et al. does not directly teach the Brookfield viscosity or the peel strength, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 13: Putzien et al. teaches a catalyst (para. 22).
Regarding claims 14, 15 and 16: Putzien et al. teaches an adhesive (para. 8) comprising a compound having more than one 2-oxo-1,3-dioxolane-4-carboxamide units (para. 42) 
Putzien et al. does not teach the adhesive is a two-component adhesive, applied to two substrates such as film or paper that gets laminated.  However, Lammerschop et al. teaches a two-component adhesive system (para. 1 and 2) where the substrates are film or paper (para. 73, 74), which are laminated (para. 75). Putzien et al. and Lammerschop et al. are analogous art since they are both concerned with the same field of endeavor, namely cyclic carbonate adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 2-oxo-1,3-dioxolane-4-carboxamide compound of Putzien et al. in the method of Lammerschop et al. and would have been motivated to do so since two component adhesives have better shelf stability than one component adhesives.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfle et al. (U.S. Pat. 9,309,218) in view of Lammerschop et al. (US 2017/0015883).
Regarding claims 1-5 and 7-9: Woelfle et al. teaches an adhesive (col. 3 lines 20-25) having a compound with n 2-oxo-1,3-dioxolane-4-carboxamide groups, where n is more than 2 such as 
    PNG
    media_image1.png
    608
    348
    media_image1.png
    Greyscale
(col. 8).
Woelfle et al. does not teach the adhesive is a two component adhesive.  However, Lammerschop et al. teaches a two-component adhesive system (para. 1 and 2).  Woelfle et al. and Lammerschop et al. are analogous art since they are both concerned with the same field of endeavor, namely cyclic carbonate adhesives.  At the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767